DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1: line 9, replace “a hinge shaft part” with ---the hinge shaft part---. 
Allowable Subject Matter
Claims 1-2, as amended above, is/are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The claims in the instant invention have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or, in combination, make obvious the invention set forth in claim 1. No prior art of record discloses or, in combination, makes obvious the hair pin with a lower gripper and an upper gripper coupled together through upper and lower hinge parts, a collecting part rotatably coupled to a front end of the upper gripper, a joint part connected between the collecting part and the upper gripper, wherein the upper gripper is provided with a separation preventing part protruding forward of an upper pushing part in a “reverse L” shape to prevent a hinge shaft part of the joint part from being separated, and the joint part comprises: a pair of guide parts formed at one end of the joint part and the hinge shaft part at the other end; the hinge shaft part formed at a rear end of the guide parts while being disposed inward of the separation preventing part of the upper gripper and restrained so as not to be separated from the separation preventing part of the hair pin, and a latching shaft formed inward of U-shaped front ends of the guide parts and fitted into a connection groove of the collecting part, wherein the “reverse L” shape of the separation preventing part has an opening at one side thereof and the hinge shaft part is disposed inward of the separation preventing part of the upper gripper through the opening such that a connection region of the joint part connected to the upper gripper is in a non-contact state at an upper portion of the separation preventing part. The closest prior art is Hsu (US 20090229626), Tsai (US 20180168312); however, these reference each fail to teach the “reverse L” shaped component and its relationship to the other components as required by claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER GILL whose telephone number is (571)270-1797. The examiner can normally be reached Mon-Thurs 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JENNIFER GILL/          EXAMINER, Art Unit 3772                                                                                                                                                                                              
/NICHOLAS D LUCCHESI/          Primary Examiner, Art Unit 3772